HOTCHKIS AND WILEY FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 17th day of November, 2010, to the Transfer Agent Servicing Agreement, dated as of October 19, 2001, as amended, (the "Transfer Agent Agreement"), is entered into by and between HOTCHKIS AND WILEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Transfer Agent Agreement; and WHEREAS, the parties desire to amend the Funds of the Transfer Agent Agreement; and WHEREAS, Section 6 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree that Exhibit A of the Transfer Agent Agreement is superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS AND WILEY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Anna Marie Lopez By: /s/ Michael R. McVoy Printed Name: Anna Marie Lopez Printed Name:Michael R. McVoy Title: President Title: Executive Vice President Exhibit A to the Transfer Agent Servicing Agreement – Hotchkis and Wiley Funds Separate Series of Hotchkis and Wiley Funds Name of Series Date Added Hotchkis and Wiley Value Opportunities Fund1 12-31-2002 Hotchkis and Wiley Diversified Value Fund2 08-24-2004 Hotchkis and Wiley Large Cap Value Fund 10-19-2001 Hotchkis and Wiley Mid-Cap Value Fund 10-19-2001 Hotchkis and Wiley Small Cap Value Fund 10-19-2001 Hotchkis and Wiley High Yield Fund 03-31-2009 Hotchkis and Wiley Capital Income Fund on or after 12-31-2010 1 Formerly Hotchkis and Wiley All Cap Value Fund 2 Formerly Hotchkis and Wiley Core Value Fund
